Citation Nr: 0800083	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  99-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for alcoholism as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2. Entitlement to service connection for left hand ulnar 
neuropathy, with residual injury to the left ring and little 
finger.

3. Entitlement to service connection for tinea pedis (claimed 
as jungle rot of the feet).

4. Entitlement to service connection for jungle rot of the 
right hand.

5. Entitlement to a rating in excess of 70 percent for PTSD.

6. Entitlement to a rating in excess of 20 percent for post-
operative residuals of palmar fibromatosis, right hand.

7. Entitlement to a rating in excess of 30 percent for 
headaches.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to April 1972.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from March 1994 
(alcoholism) and October 1998 (all other issues) rating 
decisions of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1995 and 
April 1999, the veteran appeared at hearings before a 
Decision Review Officer (DRO) at the RO.  In September 2007, 
a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.  At the Travel 
Board hearing and subsequently in October 2007, the veteran 
submitted additional evidence with waivers of RO initial 
consideration of such evidence.

Initially, the Board notes that during the April 1999 DRO 
hearing, the veteran's testimony indicated that his tinea 
pedis claim was also for an "under the surface" foot 
condition.  A February 2000 supplemental statement of the 
case (SSOC) stated the RO's interpreted this testimony to 
mean that the veteran's claim was not for tinea pedis, but 
for an orthopedic disability.  A subsequent July 2005 rating 
decision denied service connection for right and left foot 
conditions.  While the veteran's testimony at the hearing 
indicated he had an orthopedic foot condition, neither he nor 
his representative ever withdrew the claim of service 
connection for tinea pedis.  Hence, that claim remains on 
appeal and will be addressed in the decision below. 

The issues of entitlement to service connection for left hand 
ulnar neuropathy and in the matter of the rating for the 
service-connected right hand disability are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1. It is not shown that the veteran has a current alcoholism 
disability.

2. Tinea pedis is not shown to be related to service, 
including to jungle rot of the feet, and is not otherwise 
shown to be related to service.

3. It is not shown that the veteran currently has jungle rot 
of the right hand; none of his current right hand 
disabilities are shown to be residuals of, or related to, 
jungle rot in service.

4. Throughout the appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas; it has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.  

5. It is not shown at any time during the appeal period that 
the veteran's migraine headaches were manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

CONCLUSIONS OF LAW

1. Service connection for alcoholism, as secondary to PTSD, 
is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2. Service connection for tinea pedis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

3. Service connection for jungle rot of the right hand is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

4. A rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2007).

5. A rating in excess of 30 percent for headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.124a, Code 8100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decisions (as the 
VCAA had not been enacted), September 2003 (all issues except 
alcoholism), March 2005 (alcoholism), and April 2006 (PTSD 
and headaches) letters provided certain essential notice 
prior to the readjudication of his claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The March 2005 
letter advised him to submit any evidence or provide any 
information he had regarding his claim of service connection 
for alcoholism.  Regarding his remaining claims, it is 
unclear from the record whether he was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  Nevertheless, the Board finds that he has 
essentially been notified of the need to provide such 
evidence, since September 2003 and April 2006 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  Thus, he has been 
adequately informed of the need to submit relevant evidence 
in his possession, has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  Additionally, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations to evaluate PTSD, 
headaches, and the right hand in May 1998, December 2001, and 
April 2006; the veteran's feet in June and August 1998; and 
to obtain an opinion regarding alcoholism in November 1996.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's DD Form 214 shows that he received a Combat 
Infantryman Badge, and thus, served in combat.  For a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).  

Service personnel records show the veteran served in Vietnam 
from September 1970 to June 1971.  Veterans who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence of non-exposure. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1116; 38 C.F.R. §§ 3.307, 3.309(e).  Neither jungle rot nor 
tinea pedis is included in this list.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case, with all reasonable doubt to be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

	Alcoholism as Secondary to PTSD

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

38 U.S.C.A. §§ 105(a), 1110 preclude compensation where the 
"disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The Federal 
Circuit has held that these sections preclude compensation 
for 1) a primary alcohol abuse disability incurred during 
service, and 2) any secondary disability (such as cirrhosis 
of the liver) resulting from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

However, disability compensation may be paid for an alcohol 
abuse disability that is due to a service-connected 
disability.  Allen, 237 F.3d. at 1376.  Such compensation is 
only available where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful misconduct.  Id. at 1381.

The evidence shows the veteran was an alcoholic, but has been 
in remission and completely sober since about 1985.  While 
February 1987, April 1991, and March 1996 letters from the 
veteran's private psychologist, T. M. L., Ph.D., and a 
November 1996 opinion from a VA examiner, state that 
alcoholism is most likely related to service-connected PTSD, 
this positive nexus evidence is inconsequential, as the 
initial threshold requirement of a current disability of 
alcoholism has not been met.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A. § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  Here, the veteran has been sober since 1985, about 
nine years prior to his claim of service connection for 
alcoholism.  He does not have an alcoholism disability that 
existed on and/or after the date of his claim.  

As the veteran does not have a current disability of 
alcoholism and the initial threshold requirement for 
establishing claims of secondary service connection is not 
met, the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.

        Tinea Pedis (claimed as Jungle Rot of the Feet)

On August 1998 VA examination, the diagnosis was tinea pedis 
and painful calluses.  During the April 1999 DRO hearing, the 
veteran reported that when he was in service in Vietnam and 
experienced symptoms of jungle rot, he would take off his 
boots and socks to let his feet dry out.  He did not seek 
treatment for the condition.  His lay testimony is consistent 
with the circumstances and conditions that he would have 
experienced during his service in Vietnam.  Hence, it is 
sufficient to show that he experienced a condition with his 
feet during service.  What he must still show to establish 
service connection for tinea pedis is that there is a nexus 
between the disability and the symptoms he experienced during 
service.  The preponderance of the evidence is against a 
finding that they are indeed related.

On June 1998 VA skin examination, the veteran reported a 
history of jungle rot of the feet.  Physical examination 
revealed peeling and maceration of the interdigital space of 
the toes and calluses on the heels that were painful to the 
touch.  The diagnoses were tinea pedis and painful calluses.  

During the April 1999 DRO hearing, the veteran reported 
currently having sore, curved lumps on his feet.  He reported 
that he did not run anymore because of the pain in his feet.  
He said that the condition he has is not a surface skin 
condition, but an "under the surface" condition.  

There is no competent medical evidence of record that relates 
the veteran's tinea pedis to "jungle rot" during service or 
otherwise relates it to service.  As noted, tinea pedis is 
not included in the list of conditions entitled to 
presumptive service connection and the record does not 
contain any competent medical evidence that it is related to 
herbicide exposure.  

The veteran's statements relating his tinea pedis to "jungle 
rot" are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board may consider only independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

It is also notable that a lengthy period of time between 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  The first notation of tinea pedis was in June 
1998, more than 26 years after the veteran's discharge from 
service.

Thus, the Board cannot conclude, based solely upon the 
veteran's statements, that tinea pedis is related to "jungle 
rot" in service as the competent (medical) evidence of 
record does not support such a finding.  The preponderance of 
the evidence is against the claim; the benefit of the doubt 
doctrine does not apply; and the claim must be denied.

	Jungle Rot of the Right Hand

The veteran alleges that jungle rot of the right hand during 
service precipitated his service-connected right hand 
disability.  As noted above, his statements that he 
experienced a skin condition of his hand during service in 
Vietnam are consistent with the circumstances of his combat 
service.  However, the service Medical Board report found 
that the veteran first experienced a slight bend of his right 
ring finger and a lump over the medial border of the proximal 
phalanx when he was 14 or 15 years old.  During service the 
veteran noticed that the contracture of the right finger was 
increasing.  He received an injection of medication and the 
contracture continued to increase.  The diagnosis was palmar 
fibromatosis; he underwent two surgeries in service for the 
disability.  As noted, this right hand disability is service-
connected.  There is no evidence that the veteran's service-
connected right hand disability encompasses a jungle rot 
condition, and no competent (medical) evidence suggesting 
that the veteran has other right hand disability that is a 
residual of/related to jungle rot in service.  

Fibromatosis is defined as the formation of a fibrous, 
tumorlike nodule arising from the deep fascia with a tendency 
to local recurrence, as in desmoids tumor.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 697 (30th ed. 2003).  Palmar 
fibromatosis is defined as fibromatosis involving the palmar 
fascia and resulting in Depuytren's contracture.  Id.  The 
definitions of these disabilities do not indicate or suggest 
that they arise from any type of skin condition, including 
jungle rot.  

The veteran's own statements that his right hand condition 
began as a result of jungle rot in service and that it is a 
part of his service-connected disability are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  [Notably, if the veteran is 
seeking to establish service connection for right palmar 
fibromatosis, and not some other right hand disability, based 
on a theory that it is related to jungle rot in service, such 
claim is moot, as fibromatosis is already service connected.]  

Hence, the preponderance of the evidence is against the 
veteran's claim of service connection for jungle rot of the 
right hand and the claim must be denied.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  For the increased rating claims 
adjudicated below, the Board finds that the record does not 
reflect any distinct period of time during the appeal period 
when the criteria for the next higher rating were met.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
	PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is to be assigned a 70 percent evaluation where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The veteran's disability picture most nearly approximates his 
current 70 percent rating.  The evidence does not support a 
rating in excess of 70 percent for PTSD.  Private and VA 
medical evidence of record shows PTSD is manifested by 
symptoms of flattened affect; guilt; psychic numbing; 
flashbacks; nightmares; hypervigilance; depression; 
isolation; a short temper; problems expressing feelings in 
relationships; poor energy and concentration; and anxiety.

The record does not reflect gross impairment in thought 
process or communication or persistent delusions or 
hallucinations.  April 2002 to October 2003 VA treatment 
notes indicate the veteran did not express any flights of 
ideas or looseness of association; he denied audio and visual 
hallucinations.  On December 2001 and April 2006 VA mental 
status evaluations, his speech, thought processes, and 
thought content were noted to be normal; his judgment and 
insight were fair; he did not have any perceptual problems.  
On May 1998 VA examination, his speech productions were 
sparse and nonspontaneous, voice inflection was flat, and 
response time was prolonged; he had paranoid persecutory 
ideation and ideas of reference.  While the symptoms noted at 
this examination exemplify a higher level of impairment in 
thought process and communication and paranoid ideation than 
throughout the rest of the appeal period, they are the only 
instance of such symptoms and do not reflect gross impairment 
in thought process or communication, or persistent delusions 
or hallucinations.

The record also does not show evidence of grossly 
inappropriate behavior.  On April 2006 VA examination, the 
examiner noted that the veteran was cooperative and his 
impulse control was fair.  He reported being isolative and 
having difficulty getting along with the people with whom he 
worked. A November 2003 VA treatment note indicated that the 
veteran was exhibiting some suspicious behavior, which the 
psychologist described as consisting of when he found the 
veteran in the VA Medical Center parking lot talking to a 
truck driver one day and when he brought a car to a customer 
at VA and was praising the car to the psychologist.  However, 
the psychologist did not note that this behavior was grossly 
inappropriate, just suspicious and possibly related to manic 
episodes.  

The record does contain some evidence that the veteran might 
harm another person.  On May 1998 VA examination, he reported 
becoming agitated and aggressive when provoked; he was in 
constant conflict with his boss; he had been verbally abusive 
towards some customers and had been warned that he would be 
fired if there were any further outbursts.  He reported an 
incident wherein he became verbally abusive and physically 
threatening towards customers that were of Vietnamese origin.  
Subsequent December 2001 and April 2006 VA examinations did 
not reveal any physically abusive tendencies towards anyone.  
During VA treatment and examinations throughout the appeal 
period, he has denied suicidal and homicidal ideations.  In a 
July 2001 statement, he did report having thoughts of 
suicide; however, he has not reported such thoughts at any 
other time during the appeal period.  Hence, while the May 
1998 examination reveals impaired impulse control and violent 
tendencies (which is contemplated by the currently assigned 
70 percent rating), the entirety of the evidence of record 
does not show that he is a persistent danger to himself or 
others.

The record does not show an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) or disorientation to time or place.  He 
appeared at December 2001 and April 2006 VA examinations 
dressed casually.  He reported to the April 2006 VA examiner 
that he worked six days a week, did chores on Sundays, and 
was able to take care of his activities of daily living.  He 
has been noted during treatment throughout the appeal period, 
including on May 1998, December 2001, and April 2006 VA 
examinations, as being oriented to person, place, and time.  

At the April 1999 DRO hearing, the veteran reported some 
short term memory loss; however, the record does not contain 
any evidence or indication that he has a memory loss for 
names of close relatives, own occupation, or own name.  

Notably, the veteran continues to work full time as a car 
salesman and has reported that he is generally able to do his 
job; his only noted job problems relate to headaches and not 
to PTSD.  On April 2006 VA examination he reported that he 
did not keep in touch with his brothers and that he did not 
have any contact with his two children.  However, he had been 
married to his third wife for the last 14 years.  VA 
examiners have noted that he tends to isolate himself and has 
problems trusting people in social relationships.

Hence, while the evidence shows the veteran's PTSD causes him 
to have occupational and social impairment with deficiencies 
in most areas, it does not show that it causes him total 
occupational and social impairment; the benefit of the doubt 
doctrine does not apply, and the claim must be denied.

There is no objective evidence or allegation in the record of 
'marked' interference with employment or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity, which would suggest that referral for extraschedular 
consideration is indicated.  See 38 C.F.R. § 3.321.

	Headaches

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  38 
C.F.R. § 4.124a. 

On December 2001 VA examination, the veteran reported getting 
headaches six to seven days a week, but said he may go weeks 
without having a headache.  The headaches affected his entire 
head and were preceded by shooters and floaters in his vision 
for seconds, and a peripheral kaleidoscope for three to five 
minutes.  The headache persisted for the entire day; severe 
headache pain was associated with nausea and dry heaves.  
Fluorescent light and loud noise exacerbated his pain.  He 
reported his pain to be a constant 8, sometimes reaching 9, 
out of 10 on a 10 pain scale.  Oxycodone reduced the pain to 
6 out of 10 and he took four to eight pills a day.  When he 
experienced severe pain he would lie down and nap for 30-60 
minutes before returning to his job as a car salesman.  The 
examiner noted that the veteran had frequent headaches and 
had to miss some hours of work during his most intense pain.  

June 2002 VA neurology consultation records show the veteran 
experienced a chronic daily headache.  These headaches were 
consistent with chronic tension type headaches, not 
migraines.  The etiology was likely to be analgesia rebound 
headaches from the veteran's large intake of opiate 
analgesia.  It was noted there was a strong correlation 
between depression and chronic tension type headaches.

A December 2003 VA neurology consultation note indicates the 
veteran's headaches are more severe in intensity; associated 
with nausea and vomiting; last up to an entire day and 
sometimes longer; and occur five to seven days a week.  

On April 2006 VA examination, the veteran reported having 
bifrontal and bitemporal headaches characterized by intense 
throbbing, dull aching, and pressure like pain.  He 
experienced nausea, but no vomiting.  He had photo- and 
phonophobia and would see spots and stars and experience 
scotomas during the headaches.  These headaches would last 
from several hours to several days and were partially 
alleviated by Oxycodone.  He reported getting two to three of 
these headaches a week and also having a chronic daily 
headache characterized by vague pressure.  

On April 2006 VA psychological examination, it was noted that 
he missed some time from work because of headaches.

The veteran testified at the September 2007 hearing that he 
takes two Oxycodone pills every four hours to dull his 
migraines so that he can work.

While the evidence shows the veteran experiences very 
frequent prostrating headaches, it does not show that these 
headaches are completely prostrating and prolonged attacks 
that are productive of severe economic inadaptability.  The 
veteran has reported missing some time from work because of 
these headaches and needing to lie down for 30 to 60 minutes 
before he can return to work when he experiences severe 
headaches.  Hence, while his headaches have caused him to 
miss some time from work or to excuse himself for a period of 
time while he is at work, the evidence does not show that 
they have produced severe economic inadaptability.  The 
veteran continues to work six days a week and takes pain 
medication to dull the pain so he can work.  Hence, the 
schedular criteria for the next higher (50 percent) rating 
for migraine headaches are not met.  

Referral for extraschedular consideration is not indicated, 
as factors such as marked interference with employability due 
to, or frequent hospitalizations for, migraine headaches, are 
not shown.  See 38 C.F.R. § 3.321.  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied. 


ORDER

Service connection for alcoholism, as secondary to PTSD, is 
denied.

Service connection for tinea pedis is denied.

Service connection for jungle rot of the right hand is 
denied.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 30 percent for headaches is denied.


REMAND

As explained above, a VCAA notice letter consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  The 
RO issued a VCAA notification letter that included the issue 
of service connection for left hand ulnar neuropathy in 
September 2003.  However, this letter did not explicitly 
inform the veteran to submit to VA all pertinent evidence in 
his possession.  Thus, the fourth prong of VCAA notification 
was not met.  On remand, another VCAA letter should be issued 
to the veteran that explicitly requests such action by the 
veteran.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran has reported that during combat he was stabbed in 
the left hand by a North Vietnamese, severely damaging his 
left little finger.  Service medical records show that on 
November 7, 1970 he was treated for a laceration of his left 
third finger.  He was given four sutures, the wound was 
dressed, and he was put on light duty.  He was seen daily for 
cleaning and dressing of the wound.  On November 10, 1970, he 
complained of pain when the finger got wet.  He returned to 
regular duty on November 15, 1970.

A July 1998 VA treatment note shows loss of range of motion 
of the small distal interphalangeal joint (DIP) secondary to 
trauma with decreased sensation.  On August 1998 VA 
examination, the veteran reported that he had experienced 
numbness of a portion of his finger and at part of the hand, 
as well as an inability to fully move the little finger since 
service.  The diagnosis was left hand ulnar neuropathy and 
flexor tendon; laceration.  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a current medical 
diagnosis of left hand ulnar neuropathy along with lay 
testimony and service medical record evidence of left hand 
injuries during service.  The veteran has also provided lay 
testimony of continuing symptoms of numbness since service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that 
a claimant's statements are competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation).  However, there is insufficient evidence to 
determine whether the veteran's left hand ulnar neuropathy is 
related to an injury in service.  Consequently, a VA 
examination to obtain a medical opinion is indicated.
Regarding the matter of the rating for the veteran's service-
connected right hand disability, the Board notes that this 
disability has been characterized to include variable 
ankylosis of the middle, ring, and small fingers and carpal 
tunnel syndrome.  While carpal tunnel syndrome is a part of 
the service-connected disability, the RO has not considered 
its neurological manifestations.  On June 2004 VA 
examination, the examiner noted Tinel's sign on the right 
wrist more than on the left; atrophy of thenar muscles on 
both hands; and diminished pinprick sensation.  On April 2006 
VA examination, the veteran had slightly decreased grip 
strength and atrophy and decreased pinprick and light touch 
sensation of the upper extremities.  On May 2006 VA 
examination, the veteran complained of numbness at digits 
three, four, half of the pinky, and half of the index finger, 
and also in the distal mid palm region.  Decreased sensation 
was noted on examination over the entire fourth digit and in 
the medial aspect of the third digit and decreased sensation 
to light touch was noted over the lateral aspect and at the 
mid palm.  It is unclear from these examinations what nerves 
are involved in the veteran's service-connected right hand 
condition; hence, based on the current record it cannot be 
determined whether he may be entitled to a higher rating for 
his right hand disability under neurological codes found at 
38 C.F.R. § 4.124a.  As medical questions remain regarding 
the severity of his right hand disability, the matter must be 
remanded for another examination to clarify the neurological 
findings. 

Accordingly, the case is REMANDED for the following:

1. Regarding the claim of service 
connection for a left hand disability RO 
should send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that he should submit 
any pertinent evidence in his possession.

2. The RO must then arrange for the 
veteran to be scheduled for a VA 
neurological examination to determine the 
etiology of his left hand disability and 
to assess the severity of his service-
connected right hand disability.  The 
claims file must be reviewed in 
conjunction with the examination.  Any 
studies or consultations deemed necessary 
should be performed.  The examiner must 
explain the rationale for all opinions 
given.

A) For the left hand, the examiner should 
express an opinion regarding the likely 
etiology of the veteran's left hand ulnar 
neuropathy, and specifically whether it is 
at least as likely as not (50 percent or 
better probability) related to an injury 
in service, or otherwise related to 
service.  

B) For the right hand, the examiner must 
determine whether the veteran has 
incomplete or complete paralysis of any of 
the nerves innervating his right hand.  
The examiner should be provided with a 
copy of the regulatory criteria under 
38 C.F.R. § 4.124a, including the § 4.124a 
definition of incomplete paralysis 
(located prior to Code 8510).  The 
examiner should identify any/all nerve(s) 
involved and determine (based on the 
relevant criteria for the affected 
nerve(s)) whether the veteran has (i) 
incomplete paralysis that is mild, 
moderate, or severe, or (ii) complete 
paralysis.

3. The RO should then re-adjudicate the 
claims (including consideration of both 
neurological and orthopedic manifestations 
of the service-connected connected right 
hand disability).  If either remains 
denied, the RO should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


